No. 85-020
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1955



JOSEPH P. STIFFARM,
                      Petitioner and Appellant,


WILLIAM F. FUROIS, as Chief
of the State of Montana,
Department of Justice, l l t r
                        loo
Vehicle Division, et al.,
                      Respondents.




APPEAL FROM:    District Court of the Twelfth Judicial District,
                In and for the County of Hill,
                The Honorable Chan Ettien, Judge presiding.

COUNSEL OF RECORD:

       For Appellant:
            Morrison, Barron     &   Young; Robert C. Melcher, Havre,
            Montana
       For Respondents:
            Barbara Claassen, Assistant Attorney General, Helena,
            Montana



                                 Submitted on Briefs:    May 3, 1985
                                              Decided:   August 15, 1985




                                 Clerk
Mr. Justice John Conway Harrison delivered the Opinion of the
Court.

        Joseph Stiffarm appeals from an order of the District
Court   affirming     the   one-year revocation of       his    driver ' s
license    by   the    Montana    Motor    Vehicle   Division    of     the
Department of Justice.
        On February 5, 1984, appellant was arrested for the
offense of driving under the influence of a 1cohol.                     The
appellant refused to submit to a chemical test to determine

the alcohol concentration of his breath.                Appellant had
previously refused the chemical test in March of 1982.                  The
Motor Vehicle Division invoked section 61-8-402, MCA which
requires the revocation of a driver's license for one year
upon a second or subsequent refusal to submit to a chemical
test within five years of a previous refusal.
        On September 13, 1984, the appellant filed a petition
for writ of mandamus and claimed that the application of the
mandatory revocation provision of section 61-8-402, MCA was
improper because only one of the offenses upon which the
revocation of his       license was based, occurred         after the
effective date of the amendment.           The District Court ordered
the State to either return the appellant's driver's license
or to appeal the determination.            Following a hearing, the
District    Court     affirmed     the    Motor   Vehicle   Division's
application of section 61-8-402, MCA and the writ of mandamus
was vacated.
        The dispositive     issue before      this Court is whether
section    61-8-402,    MCA,     which    requires   revocation    of    a
driver's license for one year upon a subsequent refusal to
submit to a chemical test within five years of a previous
refusal, was properly applied.
      S e c t i o n 61-8-402,      MCA p r o v i d e s :

            " (1) Any p e r s o n who o p e r a t e s a motor
            v e h i c l e upon ways o f t h i s s t a t e open t o
            t h e p u b l i c s h a l l b e deemed t o h a v e g i v e n
            consent,         subject t o the provision of
            61-8-401,         t o a chemical test o f h i s
            blood, b r e a t h , o r u r i n e f o r t h e purpose
            o f determining t h e a l c o h o l i c content of
            h i s b l o o d i f a r r e s t e d by a p e a c e o f f i c e r
            for driving o r i n actual physical control
            of      a motor v e h i c l e w h i l e under t h e
            influence of alcohol             .

            " ( 3 ) I f a r e s i d e n t d r i v e r under a r r e s t
            r e f u s e s upon t h e r e q u e s t o f a p e a c e
            o f f i c e r t o submit t o a chemical t e s t
            d e s i g n a t e d by t h e a r r e s t i n g o f f i c e r a s
            provided           in      subsection        (1) o f         this
            s e c t i o n , none s h a l l b e g i v e n , b u t t h e
            o f f i c e r s h a l l , on b e h a l f o f t h e d i v i s i o n ,
            immediately s e i z e h i s d r i v e r ' s l i c e n s e .
            The p e a c e o f f i c e r s h a l l          forward t h e
            license t o t h e division, along with a
            sworn r e p o r t           t h a t h e had       reasonable
            grounds t o b e l i e v e t h e a r r e s t e d person
            had        been     driving         o r was       in      actual
            p h y s i c a l c o n t r o l o f a m o t o r v e h i c l e upon
            ways o f t h i s s t a t e open t o t h e p u b l i c ,
            w h i l e u n d e r t h e i n f l u e n c e o f a l c o h o l and
            t h a t t h e p e r s o n had r e f u s e d t o s u b m i t t o
            t h e t e s t upon t h e r e q u e s t of t h e p e a c e
            officer.           Upon r e c e i p t o f t h e r e p o r t , t h e
            d i v i s i o n s h a l l suspend t h e l i c e n s e f o r
            t h e period provided i n subsection ( 5 ) .



            " (5)          -
                           The       following
                                     ~   -             s u s.p e n s i o n and
                                                          -      . -

            r e v o c a t i o n p e r i o d s a r e a p p l i c a b l e upon
            r e f u s a l - submit - - chemical test:
                             to               to a

            "  ( a ) upon - f i r s t r e f u s a l , - s u s p e n s i o n
                                a                     a
            of
            -       9 0 d a y s -t h-no p r o v i s i o n - -
                                   wi                           for a
            r e s t r i c t e d probationary license;

            " ( b ) upon a second o r s u b s e q u e n t
            refusal withic               5 years 0 a      7     revious
            r e f u s a l , a s d e t e r m i n e d -- r z c o r d o f
                                                    from th;
            - d i v i s i o n , - r e v o c a t i o n -f-1 y e a r w i t h
            the
            no
                                    a                    o
            -          provision              -
                                              for      -
                                                       a     restricted
            probationary                license. "            (Emphasis
            supplied.)

      P r i o r t o O c t o b e r 1, 1 9 8 3 , Montana           law p r o v i d e d   for a

sixty-day   suspension of an i n d i v i d u a l ' s d r i v e r ' s l i c e n s e f o r

failure   to    take     a   chemical        test.         Section        61-8-402,      MCA
(1981).          I n 1983, s e c t i o n 61-8-402,             MCA was amended, c h a n g i n g

the     sixty-day           suspension           period       to    ninety-days.                  Section

61-8-402 ( 5 ) ( a ) ,        MCA.          In      addition,        the     amended             version

p r o v i d e d f o r mandatory r e v o c a t i o n o f t h e l i c e n s e o f a d r i v e r

who h a s r e f u s e d t h e c h e m i c a l t e s t a second t i m e w i t h i n f i v e

years of t h e previous r e f u s a l .                    S e c t i o n 61-8-402 ( 5 ) ( b ) , MCA.

          The      appellant           argues       that     section        61-8-402(5),               MCA,

s h o u l d n o t be a p p l i e d t o r e q u i r e a r e v o c a t i o n o f h i s l i c e n s e .

The     appellant           argues         that     he     must      be    allowed           a     "final

refusal"         under t h e amended v e r s i o n o f                section          61-8-402 ( 5 ) ,

MCA b e f o r e h i s       l i c e n s e can be revoked based on a second o r

s u b s e q u e n t r e f u s a 1.     Moreover, t h e a p p e l l a n t m a i n t a i n s t h a t

s e c t i o n 1-2-109,        MCA, which p r o v i d e s "no law c o n t a i n e d i n any

o f t h e s t a t u t e s i n Montana i s r e t r o a c t i v e u n l e s s e x p r e s s l y s o

declared," precludes r e t r o a c t i v e application.

          We     find       that      section       61-8-402,        MCA,     i s void            of    any

language          which       expresses           an     intent      to     have        it       applied

retroactively.               However, we a l s o f i n d t h a t s e c t i o n 61-8-402,

MCA d o e s n o t f a l l w i t h i n t h e d e f i n i t i o n o f a r e t r o a c t i v e law.

          N s a n c t i o n was imposed on t h e f i r s t r e f u s a l o c c u r r i n g
           o

prior       to     the      effective            date.        Rather,        it    served              as    a

condition          for      imposing          the      one-year        revocation                for    the

subsequent           refusal.              The     statute         requires       revocation                of

a p p e l l a n t ' s l i c e n s e i n response t o h i s r e f u s a l i n February of

1984 b e c a u s e       it was        a   repetitive          refusal.           In    Sanchez v .

S t a t e Dept.        of    Rev.      Motor Veh.           (Colo.App.        1 9 8 3 ) , 667 P . 2 d

779, a most s i m i l a r sequence o c c u r r e d .                 The Colorado C o u r t o f

Appeals          likewise            upheld      the     mandatory          revocation             of        a

driver's         l i c e n s e upon a         second c o n v i c t i o n o f      driving while

a b i l i t y impaired a s a p p l y i n g t o a c a s e i n which t h e second

conviction occurred a f t e r t h e e f f e c t i v e d a t e of t h e s t a t u t e ,
but the first offense occurred prior to the effective date of
the     statute.        "This mode    of statutory operation      is not
retroactive, nor does it constitute an ex post facto law in a
criminal setting."         Sanchez, supra, 667 P.2d at 780; see also
Gryger v. Burke (1948), 334 U.S. 728, 68 S. Ct. 1256, 92 L. Ed.
1683.     We are in accord with rulings from courts from other
jurisdictions that an amended statute which is applied to a
factual situation which occurred prior to the enactment of
the amendment is not viewed as retroactive in application.
See Nix v. Tice (Colo.App. 1980), 607 P.2d 399; McCartney v.
West Adams County Fire Protection District (Colo.App. 1978) ,
574 P.2d 516; Shoemaker v. Atchison (Ala.Civ.App. 1981), 406
So. 2d 986.
        Accordingly, we hold that the one-year revocation of
the   appellant's        driver's    license   as mandated   by   section
61-8-402, MCA was proper.           The judgment of the District Court
is affirmed.




We concur:         /I
                    ;